CaSe: 1219-CV-00663-CAB DOC #Z 1-2 Filed: 03/25/19 l Of lO. Page|D #Z 9

EXHIBIT A

Case: lilQ-CV-OO€GS-CAB DOC #Z 1-2 Filed: 03/25/19 2 Of lO. Page|D #Z 10

MENTOR MUNICIPAL COURT
8500 Civic Center Blvd.
Mentor, Ohio 44060
(440) 974-5744

Anthony Domenic Reo : Case: CVI 1900177

Plaintiff(s) NOTICE OF SMALL CLAIM HEARING
_VS- John Trebets
Charter Communications : Judge

Defendant(s) n

**********************

You are hereby notified that the above case has been assigned for SMALL CLAIMS on 03/20/2019 at 4:30 PM.

Note:
Linda Bambic

Feb 19, 2019 Clerk of Court
Amy Krauss
Clerk/Deputy Clerk

If you are providing written documentation as evidence at your Small Claim hearing, a copy should be made to
present to the Magistrate for the Court record. Note: Any personal information or identifiers such as social
security numbers, bank account numbers, etc. should be removed from the copy you are submitting to the
Court.

cc: Anthony Domenic Reo
Charter Communications

Case: lilQ-CV-OO€GS-CAB DOC #Z 1-2 Filed: 03/25/19 3 Of lO. Page|D #Z 11

MENTOR MUNICIPAL COURT
8500 Civic Center Blvd.
Mentor, Ohio 44060

(440) 974-5744

Plaintiff(s) : Case: CVI 1900177
Reo, Anthony Domenic :

~ VS :
Defendant : SUMMONS
Charter Communications : SMALL CLAIMS
400 Atlantic street § John Trebets

Stanford, Ct 06901 : Judge

Defendant(s)
'k***'k******

To the Clerk:

Please take notice that a Claim is hereby filed against the above
Defendant(s) and request that he (they) be summoned to appear in
Court to answer said Complaint.

wherefore Plaintiff(s) prays judgment against Defendant in the
sum of $ 6000.00 , plus interest from 08/08/2018 at the rate of
5.00 % and Costs. t

The Court will hold trial on this claim in the Small Claims Division
of the above named Court at the address shown above on 03/20/2019
at 04:30 PM .

If you do not appear at the hearing/trial, judgment may be entered
against you by default, and your earnings may be subject to garnish-
ment or your property may be attached to satisfy said judgment. If
your defense is supported by witnesses, account books, receipts, or
other documents, you must produce them at that time. Subpoenas

for witnesses, if requested by a party, will be issued by the Clerk.

If you admit the claim but desire time to pay, you may make such
request at the hearing/tria .

Linda Bambic
Clerk of Court

Date: Feb 19, 2019 dira&; j:_&':;| la
{AinKrauss
`€lerk/Deputy Clerk

Case: lilQ-CV-OO€GS-CAB DOC #Z 1-2 Filed: 03/25/19 4 Of lO. Page|D #Z 12

lN THE MENTOR MUN|C|PAL COURT
SMALL CLAIM COM?LIANT

cAss room l pp
ANTHONY DoMENrc REo

 

 

 

 

CHARTER COMMUNICATIONS
7724 TEA ROSE DRIVE

400 ATLANTIC S'I'REET
MENTOR, OHIO 44060

STANFGRD, CT 06901

Phone No. 44 0 ) 4 13 - 1078 Plaintiffls)
sTATEMENT oF cLAlM

 

 

Phone No.L¥ l Defendant(sl
ACCOUNT: Exhibits attached and made a part hereof
WAGF_$ omER; Violations of the Telephone Consumer Protection Act,

Telephone Solicitation Sales Act, and Consumer Sales Practices Act by

Defe n and c 'ved Pl 'ntiff in Mentor.
TO THE CLERK: Please take notice that a claim is hereby filed against the above defendant(s) and a request that they be summoned
to appear in Court to answer same. 6 0 0 0 0 0
P|aintiff prays for judgment against defendant(s) in the sum of $ ' `
day of Au§ §St 2 01 8 , at the rate of

 

, plus interest from the eth
% and court costs. ;,L‘ ", "'"
3100 `/-»~ ~'“ §
sms orowo. couer or LAKE) ss. Ameemt_ol=_comauanam;s_gnm
. ANTHONY DOMENI C REG
Being duly sworn on oath

l Piaintiff) states that:
Check ones X He is or represents

She is or represents They are or represent the plaintiff th

-»- -'o

*‘U rev

in the above entitled cause, that the said cause is for the payment of money, that the nature of plaintist demand is s

that there is due to plaintiff from the defendant the amount stated above; defendant is not n
the United States.

nn 80 iii

31

ow in the military or naya_l se l
c

a ‘é‘ E:
t -;¢`; \..‘
x MU_DMM @(/-x
t signat:§{»fplamnffm da signatureofplarnnn#z

~1'_. . ~ ibed{BiJEBMQiDtEhefore me this / f date f 15 . /w/?
Notary Public d (//

in and ior the State oi Ciiilr.L "~

My commissan E nga Clerk, Deputy Cl , Notary Pubiic

AHNQ§ME SUMMONS !N &\]QN §QR MONEV O§ZY

 

 

 

400 Atlantic Street, Stanford CT, 06901

Piaintiff asks judgment in this court against you for the sum of $ 6 , 0 0 0 _ 0 0
interest from August 3

plus *@%5`¢00‘7¢
, _ and court cos , upon the laintist sntem§it of ciaim
THE couR'r witt HoLn TRIAL oN: M\S . T.&(WLL\/\

setf - - .. ove.
0 z 30 l A'r ' §§ t M
Located at MENTOR MUNiCiPAL COURT, 8500 CiViC CENTER BLVD, MENTOR OH 44060 (First Floor).

lf you do not appear at the trial a judgment may be entered against you by default and

your earnings may be subject to garnishment or your
property may be attached to satisfy said judgment. if your defense is supported by wi

messes, account books, receipts, or other£acmiii!ntsy
must produce them at the time of this trial. Subpoenas for witnesses, if requested, wiil be issued by the clerk. if you admit lR~il`

time to pay, you may make such a request at the triai. if you believe you have a claim against the plaintiff, you must file a ~
court and must serve the plaintiff and all other parties with a oop

y of the counterclaim at least 7 days prior to the date
plaintist daim. "
_/Cleri(- Deputy Clerk

   
 
     

t 47 ..
"'._r_,,,eb[’n .`»:»

» rooms
»£'l_mm‘.n"‘f'.-- '

Case: 1219-CV-00663-CAB DOC #Z 1-2 Filed: 03/25/19 5 Of 10. Page|D #Z 13

IN THE MENTOR MUNICIPAL COURT

SMALL CLAIM DIVISION
Ai\iTHONY DOMENIC REO, CASE NO. i9CVIl77
Plaintiff,
V.
CHARTER COMMUNICATIONS,
Defendant

 

 

DEFENDANT’S MOTION TO CONTINUE TRIAL DATE

Pursuant to Rule 3 of the Local Rules of Court and Case Management, and for good
cause shown, Defendant Charter Communications (“Defendant”) hereby moves for a thirty-five
day continuance of the trial date. The grounds for this Motion are as follows:

l. On February 15, 2019, Plaintiff Anthony Domenic Reo (“Plaintifi") filed the
instant action against Defendant

2. The Clerk of Court set trial for March 20, 2019 at 4:30 p.m. in the Mentor
Municipal Court and mailed Defendant a copy of the summons and complaint on or about
February 19.

3. Defendant is in the process of investigating Plaintiff’s allegation that it “made”
calls in purported violation of the Telephone Consumer Protection Act, Telephone Solicitation
Sales Act, and Consumer Sales Practice Act.

4. Defendant will be unduly prejudiced should it be required to proceed to trial while
that investigation is ongoing

5. As such, Defendant respectfully requests the hearing be continued approximately

thirty~frve days from March 20, 2019 to April 24, 2019.

Case: lilQ-CV-OO€GS-CAB DOC #Z 1-2 Filed: 03/25/19 6 Of lO. Page|D #Z 14

' 6. Defendant affirms this continuance is made in good faith and not for purposes of
delay, so that it may continue its investigation and determine appropriate next steps in this case.

WHEREFORE, Defendant respectfully requests the Honorable John Trebets continue the

trial in this action to April 24, 2019.
Respectfully submitted this 15th day of March 2019.

KABAT CHKPM"AN\S< OZMER, LLP

 

 

7th St. NW, Suite 1550
Atlan 'a“€reorgia”30363
T: (404) 400 7300
F: (404) 400-7333
E-mail: scair@kcozlaw.com

§(§;g\':c'rr:e’an (oiiio BarNo 98247)
1 i

Counselfor Defendant

l\)

Case: lilQ-CV-OO€GS-CAB DOC #Z 1-2 Filed: 03/25/19 7 Of lO. Page|D #Z 15

IN THE MENTOR MUNICIPAL COURT

SMALL CLAIM DIVISION
ANTHONY DOMENIC REO, CASE NO. 19CV1177
Plaintiff,
v.
CHARTER COMMUNICATIONS,
Defendant

 

 

[PROPOSED] ORDER ()N DEFENDANT’S MOTION TO CONTINUE TRIAL DATE

Before this Court is Defendant Charter Cornmunications’ (“Defendant”) motion for a
thirty-five day continuance of the trial date in action no. 19CV1177 (the “Motion”). For the
reasons set forth in the Motion and for good cause shown, the Court GRANTS the Motion.

IT IS HEREBY ORDERED THAT the trial in action no. 19CV1177 is continued to April

24, 2019 at 4:30 p.m. at the Mentor Municipal Court.

DATED: March ____, 2019

 

Hon. John Trebets

Case: 1219-CV-00663-CAB DOC #Z 1-2 Filed: 013/25/19 8 Of 10. Page|D #Z 16

CERTIFICATE OF SERVICE

I hereby certify that on March 15, 2019, a true and correct copy of the foregoing
document Was served First Class U.S. Mail to the following:

Bryan Anthony Reo
REO LAW LLC
P.O. Box 5100
Mentor, Ohio 44060
reo@reolaw.org /’/ rt
,#'/ /"T“" _,,,
:';rrat?”/i;:”"

J. starr can (ohio' Bai No. 98247)

 

Case: 1219-CV-00663-CAB DOC #Z 1-2 Filed: 03/25/19 9 Of 10. Page|D #Z 17

MENTOR MUNICIPAL COURT
8500 Civic Center Blvd.
Mentor, Ohio 44060
(440) 974-5744

Anthony Domenic Reo : Case: CVI 1900177

Plaintiff(s) NOTICE OF SMALL CLAIM HEARING
- - J olin Trebets
Charter Cominunications : .Tudge

Defendant(s)

*>i<=i=>i=*>i=>i<**>i=*>i<***=k**>i=»i<*=i<

You are hereby notified that the above case has been assigned for SMALL CLAIMS on 04/24/2019 at 4:30 PM.

Note: Continued from original hearing date of 3/20/ 19 to above date and time.

Linda Bainbic
Mar 18, 2019 Clerk of Court

BM/Wami»

Ainy Krauss
Clerk/Deputy Clerk

If you are providing written documentation as evidence at your Small Claim hearing, a copy should be made to
present to the Magistrate for the Court record. Note: Any personal information or identifiers such as social

security numbers, bank account numbers, etc. should be removed from the copy you are submitting to the
Court.

cc: J. Scott Carr
Anthony Domenic Reo

Case: 1219-CV-00663-CAB DOC #Z 1-2 Filed: 03/25/19 10 Of 10. Page|D #Z 18

UJ/ lJI¢¢UlB I¢$.'LJDI‘\BDB`C Lnapma|"| d UZmE|' LLP

{H\R)'HU‘W/UDID P.UUb/UU§

IN THE MENTOR MUNICIPAL CCUR'I`

SMALL CLAIM DIVISION
ANTHONY DOMENIC REO, CASE NO. 19CV1177
Plaintiff,
V.
CHARTER COMMUNICATIONS,
Defendant

 

 

[PROPOSED] ORDER ON DEFENDANT’S MOTION TO CONTINUE TRIAL DATE
Before this Court is Defendant Chazter Communications' (“Defendant") motion for a
thirty-Hve day continuance of the trial date in action no. 19CV1177 (the “Motion”). For the
reasons set forth in the Motion and for good cause shown, the Court GRANTS the Motion

IT IS HEREBY ORDERED THA'I` thc trial in action no. 19CVII77 is continued tc April
24, 2019 at 4:30 p.m. at the Mentor Municipa.l Court

DATED; Mmh §§ 2019

on. rebets

ramos warm-inn annum
€*i =8 Hd Si HVHG\QZ
izi manor mw am

